            Case 2:18-cr-00131-RAJ Document 1446 Filed 09/03/20 Page 1 of 1




1                                                            The Honorable Richard A. Jones
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
8
                                    AT SEATTLE
9
       UNITED STATES OF AMERICA,                        NO. CR18-131 RAJ
10
                            Plaintiff
11                                                      ORDER GRANTING UNITED STATES’
                       v.                               MOTION TO FILE A BRIEF IN EXCESS
12
                                                        OF TWELVE PAGES
13     DOMINQUE E. JIMERSON
                            Defendant.
14
15
           The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, and finding good cause, hereby states: IT IS HEREBY
17
     ORDERED that the Motion (Dkt. #1442) is GRANTED. The United States may file its
18
     Response to Dominque E. Jimerson’s Motion for Reduction in Sentence Pursuant to 18
19
     U.S.C. § 3582(c)(1) that does not exceed 15 pages in length.
20
           DATED this 3rd day of September, 2020.
21
22
23
                                                     A
                                                     The Honorable Richard A. Jones
24                                                   United States District Judge
25
26
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                          UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
      United States v. Jimerson, CR18-131 RAJ - 1                             (2060 553-7970
